DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 12/02/2020.
Claims 1-7 have been amended.  Claim 8 has been added.  Overall, claims 1-8 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1, the limitation “at last one of a preload is applied to the shaft part” in lines 18 and 20, render the claims  indefinite because it is unclear whether the applicants are claiming “the shaft part 7c ,72c, 20a of the driving side scroll member” or “the shaft part 33a, 35a, 22a, 9c of the driven side scroll member”.  Appropriate correction is required.
	- Claim 1, the limitation “between the shaft part and the first driving side bearing 11” in lines 18-19, renders the claim indefinite because it is unclear whether the applicants are claiming “first driving side shaft part 7c” or “second driving side shaft part 72c, 20a” (see Figs. 1 and 7). Similarly, the limitation “between the shaft part and the second driving side bearing 14, 26” renders the claim indefinite because it is unclear whether the applicants are claiming “first driving side shaft part 7c” or “second driving side shaft part 72c, 20a”.
	- Claim 8, the limitation “at least one of a preload is applied to the shaft part” in line 2, render the claims  indefinite because it is unclear whether the applicants are claiming “the shaft part 7c ,72c, 20a of the driving side scroll member” or “the shaft part 33a, 35a, 22a, 9c of the driven side scroll member”.  Appropriate correction is required.
	- Claim 8, the limitation “between the shaft part and the first driven bearing 37, 28” in line 2,  renders the claim indefinite because it is unclear whether the applicants are claiming  “first driven side shaft part 33a, 22a” or “second driven side shaft part 35a, 9c” (see Figs. 1 and 7). Similarly, the limitation “between the shaft part and the second driven side bearing 38, 13” in lines 4-5,  renders the claim indefinite because it is unclear whether the applicants are claiming  “first driven side shaft part 33a, 22a” or “second driven side shaft part 35a, 9c”.
The claims not specifically mentioned are rejected since they depended from one of the above claims.
For the purpose of this Office action, the claims 1-8 will be examined as best understood by the examiner.
Claim Objections
2.	Claims 6 and 8 is objected to because of the following informalities:  
Claim 6: page 6, line 8, “the driving side bearings” should be changed to -- the first and second driving side bearings--; page 6, line 9, “the driven side bearings” should be changed to -- the first and second driven side bearings--. Appropriate correction is required.
Claim 8: page 6, line 2, “the first driven bearing” should be changed to --the first driven side bearing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawazoe (Publication Number JP2014-231769).
	Regarding claim 1, as shown in Fig. 1, Kawazoe discloses a co-rotating scroll compressor comprising: a driving side scroll member 5, 6 rotatably driven by a drive part, having a plurality of spiral driving side wall bodies 5C, 5D; 6D, 6D installed with a predetermined angular interval around a center of a driving side end plate 5A, 6A; a driven side scroll member 7 installed with a predetermined angular interval around a center of a driven side end plate (driven portion minor plate 7A), having a number of spiral driven side wall bodies 7J, 7K; 7L, 7M corresponding to each of the driving side wall bodies, and forming a compression space by engaging each of the driven 
It is noted that the limitations after the phrase “…so that an axial clearance…” sets forth a desired result and does not further limit the claim. 
	Regarding claim 8, Kawazoe disclose wherein at least one of a preload is applied to the shaft part so that an axial clearance between the shaft part 10 and the first driven bearing 10A in a second driven side bearing direction is eliminated (there is no gap/clearance between the first 
It is noted that the limitations after the phrase “…so that an axial clearance…” sets forth a desired result and does not further limit the claim.


    PNG
    media_image1.png
    658
    789
    media_image1.png
    Greyscale


	Regarding claim 4, Kawazoe discloses the driving side scroll member including a first driving side scroll part 6 having a first driving side end plate 6A and a first driving side wall body 6C, 6D, driven by the drive part, a second driving side scroll part 5 having a second driving side end plate 5A and a second driving side wall body 5C, 5D, and a fixed portion of wall 30 fixing the distal ends of the first driving side wall body BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/boApplication No.: NEWDocket No.: 4914-0263PUS1Page 10 of 13and the second driving side wall body in a state in which the distal ends of the first driving side wall body and the second driving side wall body face each other in the axial direction, the driven side scroll member including a first driven side wall body7L, 7M provided on one side face of the driven side end plate, engaged with the first driving side wall body, and a second driven side wall body 7J, 7K provided on the other side face of the driven side end plate, engaged with the second driving side wall body, a first support member 10 arranged via the first driving side end plate, fixed to a distal end side in the axial direction of the first driven side wall body and rotating together with the first driven side wall body, and a second support member 9 arranged via the second driving side end plate, fixed to the distal end side in the 
 	Regarding claim 6, Kawazoe discloses a first housing having a bearing fixing part to which the first driving side bearing and the first driven side bearing are fixed; and a second housing contacted against and fixed to the first housing in the axial direction, and having the bearing fixing part to which the second driving side bearing and the second driven side bearing are fixed, wherein a preload is applied to at last one of both the driving side bearings and both the driven side bearings, by contacting the first housing and the second housing each other in the axial direction to be fixed (see para. [0017-para. [0027]).
	Regarding claim 7, Kawazoe discloses wherein the first driving side bearing 4A is provided on a shaft part 4 on an opposite side sandwiching the drive part as seen from the driving side end plate of the driving side scroll member.

Allowable Subject Matter
4.	Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art
5.	The IDS (PTO-1449) filed on Oct. 16, 2020 has been considered.  An initialized copy is attached hereto.  

Response to Arguments
6.	The amendment filed on 12/02/2020 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 09/18/2020. However, the amendment file on 12/02/2020 bring in new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph issues as discussed in the Claim Rejection section.
	- The applicants’ cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.
	- The amendment filed on 12/02/2020 has overcome the claim rejection to claim 1.  However, the applicants’ arguments with respect to the amended claims 1-8 have been considered but are moot in view of the new ground(s) of rejection as discussed above since claim 1 has been amended to broaden the scope of the claim.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746